--------------------------------------------------------------------------------

Exhibit 10.2

EXCLUSIVE TECHNICAL AND CONSULTING SERVICE AGREEMENT

This Exclusive Technical and Consulting Service Agreement (the “Agreement”) is
made and entered into effective as of 18th May 2010 by and between the following
parties:

Party A:

Best Green Energy (Changzhou) Co., Ltd,, a wholly foreign-owned enterprise duly
established andvalid existing under the laws of the People’s Republic of China
(“PRC”).
Registered Address: Qinxiang Village, Lijia Town, Wujin District, Changzhou
City, Jiangsu Province, PRC
Legal Representative:Mr. Shi Jianliang


Party B:

Jiangsu Best Electrical Appliances Co., Ltd
Address:Qinxiang Village, Lijia Town, Wujin District, Changzhou City, Jiangsu
Province, PRC
Legal Representative: Mrs. Wang Xueqin


Changzhou City Wujin Best Electronic Cables Co., Ltd
Address:Qinxiang Village, Lijia Town, Wujin District, Changzhou City, Jiangsu
Province, PRC
Legal Representative:Mr. Shi Jianliang


WHEREAS, Party A is a wholly foreign-owned enterprise duly established under the
laws of the PRC and possesses relevant technical and consulting service
resources.

WHEREAS, Party B are limited liability companies duly established and valid
existing under the laws of the PRC. Party A agrees to provide Party B with
relevant technical and consulting service, and Party B agrees to accept the
technical and consulting service provided by Party A pursuant to the terms and
conditions herein.

NOW THEREFORE, intending to be bound hereby, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto agree as follows:

ARTICLE I

TECHNICAL AND CONSULTING SERVICE, EXCLUSIVE RIGHTS

1.1

Party A shall provide the exclusive technical and consulting service to Party B
in accordance with this Agreement.

    1.2

Party B agrees to accept the exclusive technical and consulting service provided
by Party A. Party B further agrees that during the performance of this
Agreement, Party B shall not accept technical and consulting service from any
other party without the prior written consent of Party A.

    1.3

Party A shall be the exclusive owner of all right, title and interest in any and
all intellectual property rights arising out of the performance of this
Agreement, including without limitation, copyright, patent, technology secrets
and business secrets, regardless of whether developed by Party A or by Party B.

 

--------------------------------------------------------------------------------

ARTICLE II

PAYMENT FOR THE TECHNICAL AND CONSULTING SERVICE FEE

2.1

Both Parties agree that Party B shall pay the consulting service fee related to
the services stipulated in Article 1.1 of this Agreement (the “Consulting
Service Fee”) to Party A pursuant to the provision of Articles hereunder.

    2.2

As compensation for providing the Services, Party A will be entitled to receive
an aggregate fee (the “Services Fee”), upon demand but only upon demand, equal
to up to [one hundred percent (100%)] of the Aggregate Net Profit of Party B
during the Term of this Agreement.

    2.3

Promptly after receipt of each Work Order, Party A will notify Party B in
writing of the amount of the fee for such Services, which amount will be due and
payable within sixty (60) days after written demand therefore. The aggregate
fees charged by Party A for Services performed pursuant to Work Orders shall not
exceed the Aggregate Net Profit of Party B.

    2.4

All Intellectual Property created by Party A in the course of providing the
Services will be the sole property of Party A and Party B will have no right to
any ownership or use of such Intellectual Property except under separate written
agreement with Party A.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1

Party A hereby represents and warrants as follows:

      3.1.1

Party A has the power within its constitutional documents and scope of business
to execute and perform this Agreement and has taken all necessary actions to
obtain all necessary consents and approvals from third parties and relevant
authorities. The execution and performance of this Agreement does not and will
not result in any violation of enforceable or effective laws or contractual
limitations that impact Party A.

      3.1.2

Upon its execution, this Agreement will constitute the legal, valid and binding
obligation of Party A, enforceable against it in accordance with its terms.

      3.2

Party B hereby represents and warrants as follows:

      3.2.1

Party B is a company duly registered and valid existing under the laws of the
PRC and is authorized to enter into this Agreement.

      3.2.2

Party B has the power within its constitutional documents and scope of business
to execute and perform this Agreement and has taken all necessary actions to
obtain all necessary consents and approvals from third parties and relevant
authorities. The execution and performance of this Agreement does not and will
not result in any violation of enforceable or effective laws or contractual
limitations that impact Party B.

      3.2.3

Upon its execution, this Agreement shall constitute the legal, valid and binding
obligation of Party B, enforceable against it in accordance with its terms.

2

--------------------------------------------------------------------------------

ARTICLE IV

CONFIDENTIALITY

4.1

Party B agrees that it shall adopt reasonable methods to protect the
confidentiality of the Party A’s confidential information and materials
(hereinafter referred to as (“Confidential Information”) which it may have
access to under this Agreement. Without prior written consent of Part A, Party B
shall not disclose, give or transfer the Confidential Information to any other
party. Once this Agreement is terminated, Party B shall return to Party A any
documents, information or software which contains the Confidential Information,
or destroy the aforementioned objects, and shall completely delete all
Confidential Information in any memory equipment and shall not continue to use
or permit any third party to use any Confidential Information through any
method.

    4.2

Both Parties agree that this article will survive any amendment, cancellation or
termination of this Agreement.

ARTICLE V

INDEMNITIES

5.1

Party B shall indemnify Party A against any loss, damage, liability or expense
suffered or incurred by Party A as a result of or arising out of any litigation,
claim or compensation request relating to the service provided by Party A to
Party B pursuant to this Agreement.

ARTICLE VI

EFFECTIVENESS AND TERM OF THIS AGREEMENT

6.1

This Agreement shall be executed and come into effect as of the date first set
forth above. This Agreement shall expire on the date that is ten (10) years
following the date hereof unless earlier terminated as set forth in this
Agreement or upon the mutual agreement of the Parties hereto.

    6.2

This Agreement may be extended prior to termination. The period of extension
shall be decided by both Parties hereto and stipulated in a written
confirmation.

ARTICLE VII

TERMINATION OF THE AGREEMENT

7.1

The Agreement shall terminate automatically upon the date of expiration unless
otherwise extended in accordance with its terms.

    7.2

During the term of this Agreement, Party B may not terminate this Agreement
except in the case of gross negligence, bankruptcy, fraud or other illegal
action on the part of Party A. Notwithstanding the above, Party A may terminate
this Agreement upon notice to Party B, given at least thirty (30) days before
such termination. In the case of expiration of Party B’s business term, this
Agreement could be terminated by notice from Party B to Party A.

    7.3

The rights and obligations of both Parties under Article IV and Article V of
this Agreement shall survive after the termination of this Agreement.

3

--------------------------------------------------------------------------------

ARTICLE VIII

DISPUTE SETTLEMENT

8.1

The Parties shall strive to settle any disputes arising out of this Agreement or
in connection with this Agreement through mediation in good faith. In case no
settlement can be reached through mediation, each Party can submit such matter
to the Shanghai Sub-commission of China International Economic and Trade
Arbitration Committee for arbitration pursuant to the arbitration rules then in
effect. The arbitration shall be held in Shanghai. The language for the
arbitration shall be Chinese. The arbitration result shall be final and binding
upon both Parties.

ARTICLE IX

FORCE MAJEURE

9.1

The term “Force Majeure Event” shall mean any event which is out of the control
of each Party, and which would be unavoidable or insurmountable even if the
Party affected by such event paid reasonable attention to it. A Force Majeure
Event shall include, but not be limited to, government actions, natural
disasters, fire, explosion, typhoons, floods, earthquakes, tide, lightning or
war. However, any lack of credit, assets or financing shall not be deemed as a
Force Majeure Event. The Party affected by the occurrence of a Force Majeure
Event and seeking an exemption from performing the obligations under this
Agreement shall inform the other Party of the exemption from the obligations as
soon as reasonably possible and provide the other Party with the steps it
intends to take to fulfill its obligations under this Agreement.

    9.2

If the performance of this Agreement is delayed or impeded by an aforementioned
Force Majeure Event, the Party affected by such a Force Majeure Event shall be
free from any obligation under this Agreement to the extent it is delayed or
impeded. The affected Party shall make reasonable best efforts to reduce or
eliminate the effect of the Force Majeure Event, and shall make reasonable best
efforts to resume the performance of the obligations delayed or impeded by the
Force Majeure Event. Upon termination of the Force Majeure Event, the Parties
agree to use reasonable best efforts to resume the performance of the
obligations under this Agreement.

ARTICLE X

NOTICES

10.1

Any notice given by either Party hereto for the purpose of performing the rights
and obligations hereunder shall be in writing. When such notice is delivered
personally, the time of notice is the time when such notice actually reaches the
addressee; when such notice is transmitted by telex or facsimile, the notice
time is the time when such notice is transmitted. If such notice does not reach
the addressee on a business day or reaches the addressee after the business
time, the next business day following such day is the date of notice. The
delivery place is the address first written above of the Parties hereto or the
address advised in writing from time to time. Written method includes fax and
telex.

ARTICLE XI

ASSIGNMENT

11.1

Party B may not assign or transfer any rights or obligations under this
Agreement to any third party without the prior written consent of Party A.

ARTICLE XII

SEVERABILITY

4

--------------------------------------------------------------------------------


12.1

If any of the terms of this Agreement is invalid, illegal or unenforceable due
to its non-compliance with applicable law, the validity and enforceability of
the other terms hereof shall nevertheless remain unaffected.

ARTICLE XIII

AMENDMENTS AND SUPPLEMENT

13.1

Any amendment or supplement to this Agreement shall be effective if made in
writing and signed by both of the Parties hereto, and the amendment and
supplement shall be part of this Agreement and shall have the same legal effect
as this Agreement.

ARTICLE XIV

GOVERNING LAW AND LANGUAGES

14.1

This Agreement shall be governed by, construed in all respects and performed in
accordance with the laws of the PRC.

    14.2

This Agreement is executed both in Chinese and English. The Chinese version will
prevail in the event of any inconsistency between the English and any Chinese
translations thereof.

5

--------------------------------------------------------------------------------

[Exclusive Technical and Consulting Service Agreement –Signature Page]

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.

Best Green Energy (Changzhou) Co., Ltd

                By: /s/ Shi Jianliang 
                Legal Representative: Mr. Shi Jianliang


Jiangsu Best Electrical Appliances Co., Ltd

                By: /s/ Wang Xueqin 
                Legal Representative:Mrs. Wang Xueqin


Changzhou City Wujin Best Eletronic Cables Co., Ltd

                By: /s/ Shi Jianliang 
                Legal Representative:Mr. Shi Jianliang


6

--------------------------------------------------------------------------------